       Case 2:20-cv-00912-CB-MPK Document 43 Filed 07/21/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JEFFREY JOHN VALENTA,                        )
                                             )
                      Plaintiff,             )       Civil Action No. 20-912
                                             )
               v.                            )       Judge Cathy Bissoon
                                             )       Magistrate Judge Maureen P. Kelly
BI INCORPORATED, et al.,                     )
                                             )
                      Defendants.            )


                                   MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Maureen P. Kelly for

pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On April 1, 2021, the Magistrate Judge issued a Report and Recommendation (“R&R”)

(Doc. 40) recommending that the Motion to Dismiss filed by the Probation Defendants (Doc. 22)

be granted, but that Plaintiff should be granted leave to amend his Complaint to assert a Bivens

claim against the Probation Officers only, as appropriate, and that the Motion to Dismiss filed by

Defendant BI Incorporated (Doc. 16) be granted. Service of the R&R was made on the parties,

and the Probation Defendants and Plaintiff have filed Objections. See Docs. 41, 42.

       After a de novo review of the pleadings and documents in the case, together with the

Report and Recommendation and the Objections thereto, the following Order is entered:

the Motion to Dismiss filed by the Probation Defendants (Doc. 22) is GRANTED without

prejudice, as follows. The Magistrate Judge and Probation Defendants correctly acknowledge

that the statute of limitations bars any Bivens claims based on events that occurred before June

19, 2018, given that Plaintiff filed his Motion for Leave to Proceed in Forma Pauperis on June
       Case 2:20-cv-00912-CB-MPK Document 43 Filed 07/21/21 Page 2 of 3




19, 2020. See Probation Defendants’ Brief in Support (Doc. 23) at 7 n.5; R&R at 18 (discussing

statute of limitations in the context of BI Incorporated’s Motion to Dismiss). As the Magistrate

Judge notes, Plaintiff alleges that he made “numerous complaints” to the Probation Officers

regarding his ankle monitor causing “pain burning and permanent damage,” without referencing

when these complaints were made, and that he suffered “a red, blistered and weeping silver

dollar sized burn” at least as of his sentencing date, June 25, 2018, which required medical

attention and continues to cause him pain. R&R at 13. Plaintiff should be allowed an

opportunity to amend with regards to these allegations against the Probation Officers, to the

extent they occurred after June 19, 2018.

       The Motion to Dismiss filed by Defendant BI Incorporated (Doc. 16) is GRANTED

without prejudice, as follows. As the Magistrate Judge notes, Plaintiff failed to plead facts

demonstrating that Plaintiff and all Defendants were citizens of different states in his Complaint.

R&R at 15. However, the Court notes that Plaintiff and Defendant BI Incorporated both

indicated that there may be complete diversity among the parties in their papers, so the pleading

deficiency may be curable by amendment. See Plaintiff’s Objections (Doc. 42) at 1-2; Defendant

BI Incorporated’s Brief in Support (Doc. 17) at 6. In addition, consistent with the R&R,

Plaintiff’s claims are time-barred to the extent his claims arise from his September 15, 2017 fall,

but they are not time-barred relative to his June 2018 injuries. R&R at 16-18. Therefore,

Plaintiff should be allowed an opportunity to amend with respect to diversity jurisdiction, and

with respect to any allegations regarding events that occurred after June 19, 2018.

       Plaintiff hereby is granted leave to file an amended complaint consistent with the above

on or before August 11, 2021. Should Plaintiff choose to amend, he must be prepared to make

last, best efforts to state viable claims, because additional leave will not be granted. Finally, if



                                                  2
       Case 2:20-cv-00912-CB-MPK Document 43 Filed 07/21/21 Page 3 of 3




amendment is not timely-filed, Plaintiff will be deemed to stand on his current pleadings, and

final judgment will be entered (without prejudice to Plaintiff pursuing his claims in state court, as

appropriate).

       Accordingly, Plaintiff’s claims against Defendants are dismissed without prejudice, and

the R&R is adopted as the Opinion of the District Court.

       IT IS SO ORDERED.



July 21, 2021                                         s\Cathy Bissoon
                                                      Cathy Bissoon
                                                      United States District Judge


cc (via ECF email notification):

All Counsel of Record

cc (via U.S. Mail):

Jeffrey John Valenta
1941 Dearborn Drive
White Oak, PA 15131




                                                 3
